Citation Nr: 1033139	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  06-16 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
dysthymia, both currently and prior to April 15, 2005.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to November 
1995.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the Veteran's claim for an increased rating 
for service-connected dysthymia.  At that time, the dysthymia was 
rated as 30 percent disabling.  This matter was previously before 
the Board in November 2008, when it was remanded for additional 
development.  During the processing of the Board remand, a 
December 2009 RO rating decision granted a 50 percent disability 
rating for dysthymia, effective from the date of the claim on 
April 15, 2005.

In August 2008, the Veteran was afforded a hearing before Mary 
Sabulsky, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the Chairman of 
the Board to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from November 9, 2004 to May 27, 2009, the 
Veteran's dysthymia was productive of a disability picture 
generally characterized by occupational and social impairment, 
with reduced reliability and productivity.  It was not more 
nearly productive of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, and did not feature such 
symptoms as: obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; or inability to 
establish and maintain effective relationships.

2.  For the period from May 27, 2009, the Veteran's dysthymia was 
productive of a disability picture generally characterized by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  It was not more nearly productive of total 
occupational and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; or memory loss for names of close relative, own 
occupation, or own name.


CONCLUSIONS OF LAW

1.  For the period from November 9, 2004 to May 27, 2009, the 
criteria for entitlement to a disability rating of 50 percent 
(but no higher) for the Veteran's service-connected dysthymia 
were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.130, Diagnostic Code 9433 (2009).

2.  For the period from May 27, 2009, the criteria for 
entitlement to a 70 percent disability rating (but no higher) for 
the Veteran's service-connected dysthymia have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.130, Diagnostic Code 9433 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

The Board acknowledges the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to implement 
the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will provide 
to a claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and regulations 
which set forth the necessary criteria for the benefits currently 
sought.  The claimant was informed of the information and 
evidence necessary to warrant entitlement to the benefits sought 
in a letter dated in December 2008.  Moreover, in this letter, 
the appellant was advised of the types of evidence VA would 
assist her in obtaining as well as her own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The Board notes that this letter was sent to 
the appellant prior to the most recent RO-level readjudication of 
the appeal, as evidenced by the December 2009 supplemental 
statement of the case.  The VCAA notice was therefore effectively 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must include notification that a 
disability rating and an effective date for the award of benefits 
will be assigned if the benefits are awarded.  Id. at 488.

In this case, an effectively timely letter sent in April 2006 
provided the notice contemplated by Dingess.  The appellant was 
provided with notice of the types of evidence necessary to 
establish a disability rating and an effective date for any 
rating that may be granted, and this letter explained how VA 
determines disability ratings and effective dates.  The Board 
notes that this letter was sent to the appellant prior to the 
most recent RO-level readjudication of the appeal as evidenced by 
the December 2009 supplemental statement of the case.  The notice 
was therefore effectively timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of her 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  The U.S. 
Court of Appeals for the Federal Circuit previously held that any 
error in VCAA notice should be presumed prejudicial, and that VA 
must bear the burden of proving that such an error did not cause 
harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
U.S. Supreme Court has recently reversed that decision, finding 
it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The Supreme 
Court in essence held that -except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) by 
not informing the claimant of the information and evidence 
necessary to substantiate the claim- the burden of proving 
harmful error must rest with the party raising the issue; the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse of 
the judicial process, and determinations on the issue of harmless 
error should be made on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record as it stands includes sufficient 
competent evidence.  All available pertinent records, in-service, 
private, and VA reports, have been obtained.  The Veteran has 
been afforded multiple VA examinations to evaluate the disability 
in this appeal; all pertinent VA examination reports are of 
record, including those dated in June 2005, May 2009, and 
September 2009.  The Board finds that the VA examination reports 
of record contain sufficiently specific clinical findings and 
informed discussion of the pertinent features of the disability 
on appeal to allow for fully informed application of the 
appropriate rating criteria in this case.  The VA examination 
reports of record provide probative medical evidence adequately 
addressing the issue decided below.

The Board notes that the RO has made appropriate efforts to 
attempt to obtain any pertinent records in the custody of the 
Social Security Administration (SSA).  A response from the SSA 
received in November 2007 indicates that the Veteran is not 
entitled to disability or supplemental security income (SSI) 
benefits, and the SSA has no medical records on file.

The Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and no 
further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to this appeal.  Under 
these circumstances, no further action is necessary to assist the 
claimant with this appeal.



Analysis

The Veteran seeks increased disability compensation for her 
service-connected dysthymia.

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In either event, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

The present appeal involves the claim that the Veteran's service-
connected dysthymia warrants a higher disability rating.  Under 
the criteria for dysthymic disorder, as set forth at 38 C.F.R. 
§ 4.130, Diagnostic Code 9433, a 50 percent rating is assigned 
for occupational and social impairment, with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.

A 100 percent schedular rating is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relative, own occupation or own name.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. 
Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a 
GAF score between 41 and 50 is indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g. no friends, unable to keep a job); a 
GAF score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
coworkers); and a GAF between 61 and 70 is indicative of mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

Ratings are assigned according to the manifestation of particular 
symptoms. However, the use of the term "such as" in 38 C.F.R. § 
4.130 demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.   Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).

Service connection for dysthymic disorder is in effect from 
August 1997, and the Veteran's claim of entitlement to an 
increased rating was dated in April 15, 2005 (and eventually 
deemed by the RO to have been received at that time).  A 50 
percent disability rating for dysthymic disorder is currently 
assigned, effective from April 15, 2005.

Period Prior to April 15, 2005

The Board notes that the Veteran's 50 percent disability rating 
for dysthymia is currently in effect from the date of her claim 
for increase in April 2005; prior to that date, a 30 percent 
disability rating was assigned.  The Board has considered whether 
any of the evidence for consideration during the one year period 
prior to the date of claim established a basis of entitlement to 
a higher disability rating.  See 38 C.F.R. § 3.400(o)(2) 
(2009)(effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the claim is received within one year from such 
date; otherwise, it is the date of receipt of the claim). 

A March 2004 VA treatment report shows that the Veteran was not 
experiencing depressive symptoms at that time, although 
experiencing periodic tearfulness associated with work stressors.  
Mental status examination noted that the Veteran was casually 
dressed, highly sedated, had speech of low tone and somewhat 
slow, and had motor activity exhibiting psychomotor retardation.  
She had essentially euthymic mood although moderately anxious in 
affect associated with work related issues.  Thoughts were 
logical and sequential.  The Veteran was forward thinking, 
hopeful, and there were no signs of formal thought disorder.  
Concentration was drastically impaired due to sedation from 
medication associated with multiple sclerosis symptoms.  Insight 
was full.  Judgment was good.  There was no suicidal or homicidal 
ideation.  The diagnosis at that time was major depressive 
disorder in remission and dysthymia in essential remission 
although experiencing acute stressors with medical work issues.  
A GAF score of 55 was assigned.

A June 2004 VA treatment report shows that the Veteran had speech 
of normal rate and tone.  Motor activity was unremarkable.  There 
were no signs of focal, neurological abnormalities on gross 
examination.  Mood was moderately anxious.  Affect was congruent.  
Thoughts were logical and sequential with no evidence of a formal 
thought disorder.  The Veteran had no excessive preoccupation, 
although acknowledges she worries concerning her work stressors.  
Insight was full, judgment was good, and there was no suicidal or 
homicidal ideation.  A GAF score of 65 was assigned.

An October 2004 VA treatment report shows that the Veteran 
reported cognitive difficulties (also associated with her 
multiple sclerosis diagnosis), tearfulness, depression, and 
feelings of worthlessness with terrible fatigue.  She was having 
difficulty with work.  The report notes that the Veteran was 
casually dressed, highly sedated and tearful at times, and 
exhibited psychomotor retardation.  Mood was depressed and 
congruent.  Thoughts were logical and sequential.  The Veteran 
was forward thinking, with feelings of worthlessness, but denied 
any thoughts of suicide.  There was no sign of formal thought 
disorder.  Insight was full, judgment was good, and there was no 
suicidal or homicidal ideation.  A GAF score of 55 was assigned.

A November 9, 2004 private psychological treatment report 
discusses the Veteran's depression and severe anxiety related to 
a diagnosis of multiple sclerosis.  Mental status evaluation 
revealed that the Veteran was alert and oriented, with tense 
motor activity, good eye contact, and apparent weakness.  Mood 
was depressed, anxious, and angry.  Energy levels were decreased.  
Affect was flat.  Stream of thought showed some obsessions, ideas 
of worthlessness, ideas of guilt, ideas of helplessness, 
hopelessness, and haplessness.  No evidence of auditory or visual 
hallucinations were noted.  Speech was clear and goal directed.  
Attention and concentration were impaired.  Libido was decreased.  
Serial sevens were intact.  Judgment and insight were fair.  
Abstraction was within normal limits.  Intellect was in the 
average range, but with some apparent mild cognitive deficits.  
Memory was impaired for recent events.  Impulse control was fair.  
Self-esteem was poor.  The Veteran denied suicidal or homicidal 
ideation, and none could be elicited.  Appetite was described as 
poor, and the Veteran described having difficulty in falling 
asleep and early morning awakening.  Psychological testing was 
indicative of severe depression and anxiety.  The Veteran was 
described as worrying obsessively and being emotionally fragile, 
having difficulty making appropriate judgments.  The examiner 
assigned a GAF score of 50.

A December 2004 psychological treatment report from the same 
author presents substantially the same information.  Detailed 
neuropsychological function testing results reflected some 
deficits and impairment of cognitive function, but intellectual 
function and memory functioning were intact and unimpaired.  The 
examiner diagnosed a cognitive disorder, not otherwise specified, 
in addition to severe major depressive disorder.  The examiner 
explained that the Veteran is suffering "some mild cognitive 
impairment" exacerbated by stress.  The examiner did not believe 
that the Veteran was capable of returning to work at that time.  
A GAF score of 45 was assigned.

The Board finds that the November 2004 private psychological 
treatment report and the December 2004 private psychological 
treatment report demonstrate occupational and social impairment, 
with reduced reliability and productivity due to  severe 
depression with flat affect, obsessional thoughts, cognitive 
deficits, difficulty making appropriate judgments, and impaired 
attention and concentration generally consistent with the level 
of disability contemplated by the criteria for a 50 percent 
disability rating.  Although it is not entirely clear to what 
extent some of these symptoms were attributable to the multiple 
sclerosis pathology and treatment rather than psychiatric 
pathology, the Board resolves reasonable doubt in the Veteran's 
favor to conclude that a 50 percent disability was warranted from 
November 9, 2004, the date of the private psychological treatment 
report demonstrating the increased severity of disability.

Period from April 15, 2005 to May 27, 2009

A June 2005 VA psychiatric examination report is of record (the 
report was signed in June 2005, while the examination took place 
in May 2005), and contains specific detailed clinical findings 
developed specifically in connection with this issue on appeal.  
Mental status examination revealed no impairment of thought 
process or communication.  The Veteran was not psychotic.  No 
inappropriate behavior was noted.  The Veteran admitted to 
occasional suicidal ideation with no plan or intent.  The Veteran 
denied homicidal thoughts.  Hygiene was good.  The Veteran was 
noted to attend to her other basic activities of daily living 
appropriately.  The report noted that the Veteran cares for and 
has a good relationship with her young daughter.  The Veteran was 
oriented to person, place, and time.  The Veteran indicated short 
term memory impairment.  She denied obsessive ritualistic 
behavior.  Speech was fluent and relevant.  She denied panic.  
She rated her own depression as 9 out of 10, and anxiety as 8 out 
of 10.  Impulse control was poor verbally, but there was no 
violence.  Sleep was poor, involving 2 to 3 hours total with 
early awakening after 1 to 2 hours.  The Veteran was diagnosed 
with dysthymia with superimposed major depression related to 
general medical condition.  A GAF score of 50 was assigned, with 
a notation of occasional suicidal ideation.

A September 2005 VA treatment report assigns a GAF of 60.  An 
April 2006 VA treatment report assigns a GAF of 60 and the 
primary psychiatric symptoms were characterized to be stable.

A February 2007 VA psychiatric consultation report shows that the 
Veteran's depression symptoms reemerged following her having 
stopped taking her medications.  The Veteran denied suicidal 
thoughts, plan, or intent, although she had vague thoughts of 
death in the past.  Mental status examination revealed that she 
was appropriately dressed with good hygiene.  Behavior was 
pleasant and cooperative with good eye contact.  There was no 
psychomotor abnormalities.  Speech was of normal rate but soft 
spoken.  Mood was dysphoric, crying at intervals.  Affect was 
blunted.  Thought process was mostly linear, logical, and goal-
directed.  Thought content featured a denial of auditory, visual, 
or tactile hallucinations.  There were no flight of ideas or 
ideas of reference noted.  The Veteran denied suicidal or 
homicidal ideation.  No delusional constructs were apparent.  The 
Veteran did not appear to be attending to internal stimuli.  
Insight was good; judgment was intact.  The Veteran was alert and 
oriented in all spheres.

A March 2007 VA psychiatric consultation report contains a 
lengthy discussion of the Veteran's history and a description of 
symptoms essentially consistent with the prior evidence.  A GAF 
score of 60 was assigned at that time.

A January 2008 VA treatment report shows that the Veteran was 
alert and oriented, casually though neatly dressed, and well 
groomed.  Thought processes were logical and goal oriented, 
speech was coherent and spontaneous.  Mood was slightly depressed 
and she described herself as frustrated.  Affect was mood 
congruent and appropriate.  The Veteran denied suicidal or 
homicidal thoughts, plans, or intent.  There was no evidence of 
an active thought disorder and she denied any current 
hallucinatory sensations.  Recent and remote memory appeared to 
be intact, although the Veteran complained that her memory was 
not as good as in the past.  Insight and judgment appeared to be 
adequate.  The Veteran described taking medication for ongoing 
longstanding sleep difficulties.  The report's author opines that 
it appears that the significant obstacle to the Veteran's re-
employment is the impact of her medical condition rather than her 
psychiatric symptoms.  A GAF score of 65 was assigned.

A May 2008 VA treatment report shows that she was well groomed 
with no abnormal psychomotor activity.  She was alert, conscious, 
coherent, oriented, and cooperative.  She was slightly depressed 
with wide ranging affect.  There was some level of anxiety noted, 
but not incapacitating.  The Veteran's thought process was clear, 
logical, and not psychotic.  Speech was clear and goal oriented.  
Concentration and memory, for recent and remote events, was 
intact.  The Veteran did not appear to be responding to internal 
stimuli, or experiencing any auditory or visual hallucinations.  
Insight and judgment were fair.  The Veteran was found not to be 
a suicide or homicide risk at the time.  A GAF score of 75 was 
assigned.

An August 2008 VA treatment report shows findings essentially 
consistent with the prior report.  The Veteran was depressed with 
a sad to frustrated affect.  The thought process was still clear, 
logical, and not psychotic, but the Veteran was tending to be 
obsessive about work and her difficulty functioning.  A GAF score 
of 60 was assigned.  The report was otherwise essentially 
consistent with the prior VA treatment report.

Another August 2008 VA treatment report shows that the Veteran 
reported persistent sadness and worry, mostly about her inability 
to work.  She reported poor concentration and retention of new 
material, and increased irritability and indecision.  Mental 
status examination otherwise revealed no significant differences 
from the findings noted in the prior VA treatment reports.

An October 2008 VA treatment record shows that the Veteran was 
experiencing difficulties with anxiety associated with concerns 
in her changing employment situation.  Mood was anxious and 
affect was congruent.  Mental status examination otherwise 
revealed no significant differences from the findings noted in 
the prior VA treatment reports.

A November 2008 VA treatment report shows essentially consistent 
symptom complaints and findings as the prior VA treatment 
reports.  A GAF score of 60 was assigned.  Mental status 
examination otherwise revealed no significant differences from 
the findings noted in the prior VA treatment reports.  Additional 
VA treatment reports from December 2008 and January 2009 also 
present essentially consistent mental status examination 
findings.  A February 2009 VA treatment report is also 
essentially consistent, although the Veteran's mood was very 
depressed and angry at that time.

A March 2009 VA treatment report shows that the Veteran had 
stopped working due to fatigue and her mood was dysphoric and 
tired; mental status examination otherwise revealed no 
significant differences from the findings noted in the prior VA 
treatment reports.  An April 2009 VA treatment report shows a GAF 
score of 65 was assigned with mental status examination findings 
otherwise revealing no significant differences from the findings 
noted in the prior VA treatment reports.  A May 2009 VA treatment 
report is also essentially consistent.

The Board finds that this evidence for the period prior to May 
27, 2009, shows psychiatric disability of severity most 
consistent with the criteria for a 50 percent disability rating, 
and not more nearly consistent with the criteria for a 70 percent 
disability rating.  The evidence shows occupational and social 
impairment with reduced reliability and productivity, but does 
not show deficiencies in most areas due to symptoms predominantly 
of the nature contemplated by the criteria for a 70 percent 
rating.  The evidence shows that the evidence did not 
experiencing obsessional rituals, disrupted speech patterns, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, or an inability to establish and 
maintain effective relationships.

Although the Veteran's GAF score was briefly as low as 45, it was 
predominantly in the 50s and 60s during this period.  This is 
generally indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or coworkers), and also 
indicative of mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  The Board acknowledges 
that the evidence does suggest periodic suicidal ideation, 
significant depression, and difficulty adapting to stressful 
circumstances, but the Board finds that the overall disability 
picture for this period is most nearly consistent with the level 
of disability contemplated by a 50 percent disability rating.  
The evidence indicates that the Veteran's inability to function 
and retain employment during this time was documented as 
predominantly due to physical medical limitations due to multiple 
sclerosis, most notably fatigability.  The Board notes that the 
Veteran's direct multiple sclerosis symptomatology is separately 
contemplated and compensated in the Veteran's separate disability 
rating for that pathology; that rating directly contemplates 
fatigability.

Period from May 27, 2009

Turning now to the period from May 27, 2009, the Board finds that 
the evidence reflects a greater severity of psychiatric 
impairment than was shown in the evidence for the prior period.

A May 2009 VA examination report, authored in association with 
the development of this appeal, discusses similar findings in 
detail.  Psychiatric examination revealed that she was neatly 
groomed and appropriately dressed.  Psychomotor activity was 
lethargic, fatigued, and tense.  Speech was hesitant, soft or 
whispered, slow, clear, coherent.  Attitude towards the examiner 
was cooperative and attentive.  Affect was constricted.  Mood was 
depressed.  The Veteran was able to do serial sevens and was able 
to spell a word forwards and backwards.  The Veteran's 
orientation was intact as to person, time, and place.  Thought 
process and content were unremarkable.  There were no delusions.  
The Veteran's judgment reflected that she understands the outcome 
of behavior.  Intelligence was above average.  The Veteran's 
insight provided that she understood that she has a problem.  The 
Veteran had a chronic sleep impairment.

The May 2009 VA examination report shows that the Veteran did not 
have hallucinations and did not have inappropriate behaviors.  
She interpreted proverbs appropriately.  She exhibited obsessive 
worry about finances, causing her to attempt work activities that 
go beyond her physical capacities.  The Veteran did not have 
panic attacks or homicidal thoughts.  The Veteran did have 
suicidal thoughts, described as sometimes fleeting and non-
descript suicidal ideas, without wish, intent, plan, or means.  
Conscience about family and charity work limited suicidal 
thinking.  Her impulse control was good and there were no 
episodes of violence.  The Veteran was capable of maintaining 
personal hygiene, but had some difficulties with daily activities 
largely due to fatigue from multiple sclerosis but accentuated by 
depression.  Her memory was normal with regard to remote, recent, 
and immediate memory.  She was found to be mentally competent, 
and a GAF score of 60 was assigned.

The May 27, 2009 VA examiner found that the Veteran did not have 
total social and occupational impairment due to mental disorder 
signs and symptoms.  The examiner found that the Veteran's 
judgment was deficient to the extent that her drive to achieve 
her premorbid levels of control and productivity has altered her 
ability to accept her limitations.  The examiner found that the 
Veteran's thinking was not deficient.  Family relations were 
deficient to the extent that the underlying dysthymia had 
impacted her ability to relax, trust, and promote balanced 
interpersonal relationships, and her drive for betterment for 
herself and others resulted in continuing family tensions.  The 
Veteran's work functioning was impaired by anxiety, obsessive 
worry, and low self-esteem in conjunction with the Veteran's 
physical limitations.  The Veteran's mood was impaired by chronic 
depression.  The Veteran's school functioning was impaired by the 
same factors impacting her work functioning.  The examiner also 
concluded that there was reduced reliability and productivity due 
to mental disorder symptoms in consort with her medical 
condition.

A July 2009 VA treatment report shows consistent findings and 
assigned a GAF score of 60.  An August 2009 VA treatment report 
focuses upon family therapy issues, but includes mental 
examination findings that are essentially consistent with the 
findings in the prior reports.

A September 2009 VA examination report authored in association 
with the development of this appeal presents additional detailed 
findings.  Psychiatric examination findings included that the 
Veteran was casually dressed with unremarkable psychomotor 
activity.  Speech was spontaneous, soft, or whispered.  Attitude 
towards the examiner was cooperative.  Affect was constricted.  
Mood was anxious, depressed, and dysphoric.  Attention was 
intact.  The Veteran was able to do serial sevens and spell a 
word forward and backward.  Orientation was intact as to person, 
time, and place.  Thought process revealed a paucity of ideas.  
Thought content included suicidal ideation.  There were no 
delusions.  The Veteran's judgment reflected understanding 
outcome of behavior.  Intelligence was average.  Insight 
reflected that the she understood that she had a problem.  The 
Veteran continued to have a sleep impairment.  She had no 
inappropriate behavior.  She interpreted proverbs appropriately.  
There were no obsessive ritualistic behaviors and she had no 
panic attacks.  There were no homicidal thoughts, but the Veteran 
did have passive death wishes involving suicidal thoughts with no 
active plans.  Impulse control was good and there were no 
episodes of violence.  The Veteran was able to maintain minimum 
personal hygiene, but had some difficulties with activities of 
daily living.  Memory was normal with regard to remote, recent, 
and immediate recall.  She was found to be mentally competent.  A 
GAF score of 50 was assigned.

The September 2009 VA examiner found that the Veteran has severe 
social and occupational problems, and that she was not working 
due to her mood and medical condition.  She had no friends and 
stays at home all day.  She tried to volunteer at her daughter's 
school.  He multiple sclerosis was causing cognitive problems, 
and she was fired from her last job due to slow processing.  
Daily depression was characterized as moderate to severe on a 
nearly daily basis.

The September 2009 VA examiner believed that the Veteran could 
not work due to mood issues, and stated that there was total 
occupational and social impairment due to mental disorder signs 
and symptoms.

The Board finds that the evidence for the period from May 27, 
2009, shows psychiatric impairment of severity most closely 
approximating the criteria for a 70 percent disability rating.  
Although the evidence is not entirely clear in this case 
featuring complex intermixing of physical and psychiatric 
symptomatology, the Board finds that the evidence from this 
period reasonably shows occupational and social impairment with 
deficiencies in most areas, and that such impairment during this 
period was generally attributed psychiatric symptomatology 
featuring suicidal ideation, near-continuous depression affecting 
the ability to function, difficulty adapting to stressful 
circumstances (including work or a work-like setting), and an 
inability to establish and maintain effective relationships.

The Board does not find that the evidence shows that the severity 
of the psychiatric pathology more nearly meets the criteria for 
the next-higher disability rating of 100 percent.  Although the 
most recent VA examination report indicated total occupational 
and social impairment, the Board is unable to find evidence that 
such impairment is associated with any symptoms comparable to 
those contemplated in the criteria for a 100 percent disability 
rating.  See 38 C.F.R. § 4.126(a) (2009) (a mental disorder shall 
be evaluated based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the moment of 
examination).  The Veteran is shown to not suffer from gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
being a persistent danger of hurting self or others, 
disorientation to time or place, memory loss for names of close 
relatives, own occupation or own name.  The Veteran's 
intermittent inability to perform activities of daily living does 
not appear to include an inability to maintain minimal personal 
hygiene, and appears to be more related to fatigability from 
multiple sclerosis rather than her specific psychiatric 
difficulties.  The Board finds that the severity of psychiatric 
disability shown in the evidence for the period from May 27, 
2009, most nearly approximates the criteria for a 70 percent 
disability rating.

Conclusion and Extraschedular Consideration

In this decision, the Board has found that the VA examination 
reports and the psychiatric treatment reports of record for the 
periods on appeal are highly probative evidence with regard to 
evaluating the severity of the Veteran's psychiatric disability 
on appeal in this case.  The reports specifically document and 
address the Veteran's symptom complaints, document the pertinent 
specialized clinical findings, and present competent medical 
examiners' assessments of the disability informed by direct 
interview and inspection of the Veteran together with 
consideration of the pertinent history.

The Board has reviewed the entirety of the evidence of record, 
including the Veteran's testimony, third-party lay statements, 
and additional treatment records.  The Board finds that none of 
the evidence of record probatively contradicts the findings 
discussed above, nor does any of the evidence of record otherwise 
probatively show that the criteria for any further increased 
ratings are met in this case.

The Board acknowledges that the Veteran, in advancing this 
appeal, believes that the disability on appeal has been more 
severely disabling than the assigned disability ratings reflect.  
Medical evidence is generally required to probatively address 
questions requiring medical expertise; lay assertions do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay 
assertions may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

The Board has carefully considered the Veteran's contentions and 
testimony.  Lay testimony is competent to describe such 
complaints as the experiences associated with psychiatric 
pathology; the Veteran's competent testimony regarding her 
symptomatology has been considered and is contemplated by the 
disability ratings currently assigned.  In this case, the 
competent medical evidence offering detailed specific findings 
and specialized determinations pertinent to the rating criteria 
are the most probative evidence with regard to evaluating the 
pertinent symptoms for the disability on appeal.  The Board 
accepts the Veteran's testimony regarding her psychiatric 
symptoms, and the Board accepts the observations presented in the 
third-party lay statements, but relies upon the competent medical 
evidence with regard to the specialized determinations and 
evaluation of the extent of functional limitation and details of 
clinical features.  The lay testimony has been considered 
together with the probative medical evidence clinically 
evaluating the severity of the pertinent disability symptoms.  
The most probative evidence supports the partial grant of this 
appeal detailed above, but does not support assignment of any 
further increased rating in this case.  

Finally, in making these determinations, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence with regard to any adverse determination in 
this decision.  The preponderance of the evidence is against 
finding entitlement to any further increased rating in this 
appeal.  To the extent that the preponderance of the evidence is 
against the claim, the benefit-of-the- doubt doctrine does not 
apply and the claim must be denied to that extent.  See Gilbert 
v. Derwinski, 1 Vet. App 49 (1990).

The Board also recognizes that the Veteran and the record refer 
to the impact of the service-connected disability on the 
Veteran's functioning, to include work functioning.  In general, 
the schedular disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  The application of such schedular criteria was discussed 
in great detail above.  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the RO 
is authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe a veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe a veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate a veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether a veteran's exceptional disability picture includes other 
related factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 116.  If this is the 
case, then the RO or the Board must refer the matter to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular rating.  
Id.

In this case, the symptoms described by the Veteran fit squarely 
within the criteria found in the relevant Diagnostic Codes for 
the disability at issue.  In short, the rating criteria 
contemplate not only the symptoms but the severity of the 
disability.  For these reasons, referral for extraschedular 
consideration is not warranted.


ORDER

A 50 percent disability rating for dysthymia, but no higher, is 
warranted for the period from November 9, 2004 to May 27, 2009.  
To this extent, the appeal is granted, subject to applicable laws 
and regulations governing payment of VA monetary benefits.

A 70 percent disability rating for dysthymia, but no higher, is 
warranted for the period from May 27, 2009.  To this extent, the 
appeal is granted, subject to applicable laws and regulations 
governing payment of VA monetary benefits.


REMAND

The Court recently held that a request for a total disability 
rating for compensation purposes based on individual 
unemployability due to service-connected disabilities (TDIU), 
whether expressly raised by the Veteran or reasonably raised by 
the record, is not a separate 'claim' for benefits, but rather, 
can be part of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if 
the claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part and 
parcel with the increased rating claim is the issue whether a 
TDIU is warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence of 
record reasonably raises the question of whether the Veteran is 
unemployable due to a disability for which an increased rating is 
currently sought in this appeal.  

The Board's prior remand of this appeal, in November 2008, noted 
that the issue of entitlement to TDIU was explicitly raised 
during the Veteran's August 2008 Board hearing.  Additionally, 
certain medical evidence of record at that time (and significant 
new medical evidence added to the record since that time) 
indicates that the Veteran may be unemployable.  Under the 
circumstances, the Board's prior remand found that a TDIU claim 
had been raised.  This issue had not been adjudicated by the 
agency of original jurisdiction, and was referred to the RO for 
appropriate action.

It does not appear that the RO has developed the TDIU claim for 
adjudication or actually adjudicated the claim.  The only 
suggestion of RO consideration of entitlement to a TDIU is the 
short phrase "Individual Unemployability Denied" in a summary 
of prior determinations appended to a December 2009 RO rating 
decision.  However, there is no indication of development and 
proper adjudication of this issue on the merits at any time.

Moreover, in light of the holding in Rice, the Board now finds 
that it must consider the TDIU claim to be a part of the matter 
currently on appeal before the Board.  The Board observes that 
the RO has not developed or adjudicated this issue.  The Board 
finds that the record raises the issue of entitlement to a TDIU 
as an element of the increased rating claim on appeal.  Since 
entitlement to a TDIU is part of the Veteran's increased rating 
claim, the proper remedy here is for the Board to remand, rather 
than refer, the TDIU issue to the agency of original jurisdiction 
for proper development and adjudication.

Accordingly, the case is REMANDED for the following action:

After completion of any development deemed 
necessary, the RO/AMC should review the 
record and adjudicate the claim of 
entitlement to a total rating based on 
individual unemployability.  If any benefit 
sought remains denied, the Veteran and her 
representative should then be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


